Citation Nr: 0010207	
Decision Date: 04/16/00    Archive Date: 04/24/00

DOCKET NO.  98-10 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left knee 
disability. 

3.  Entitlement to service connection for residuals of an 
injury to the right elbow and right forearm.

4.  Entitlement to a assignment of a compensable evaluation 
for service-connected low back disability.

5.  Entitlement to assignment of an evaluation in excess of 
10 percent for service-connected residuals of a left ankle 
sprain.  

6.  Entitlement to assignment of an evaluation in excess of 
10 percent for service-connected residuals of multiple right 
ankle sprains.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1984 to June 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from August, October, and December 1997 
rating decisions by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 1998, the veteran testified at a personal hearing at 
the RO. 

In April 1999, a VA Form 21-4138 was received from the 
veteran together with copies of medical records.  It appears 
that the veteran may be attempting to reopen a claim of 
entitlement to service connection for various disorders.  
This matter is hereby referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  There is no medical evidence linking hypertension to 
service.  

2.  There is no medical evidence linking a left knee 
disability to service. 

3.  There is no medical evidence linking a disability of the 
right elbow and forearm to service.  

4.  The veteran's service-connected residuals of low back 
injury do not result in any limitation of motion or 
characteristic pain on motion.

5.  The veteran's service-connected residuals of left ankle 
sprain result in marked limitation of motion.

6.  The veteran's service-connected residuals of multiple 
right ankle sprains result in marked limitation of motion. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for left knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for residuals of an injury to the right elbow and right 
forearm is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for entitlement to assignment of a 
compensable evaluation for service-connected residuals of low 
back injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 
(1999).

5.  The criteria for entitlement to assignment of a 20 
percent (but no higher) evaluation for residuals of left 
ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (1999).

6.  The criteria for entitlement to assignment of a 20 
percent evaluation for residuals of multiple right ankle 
sprains have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


A.  Hypertension

An October 1997 VA examination revealed an impression with a 
notation that there was EKG evidence of longstanding 
hypertension secondary to left ventricular hypertrophy.  
There is therefore a current medical diagnosis of 
hypertension.  However, there is no medical evidence 
suggesting a link to service.  In this regard, there is no 
medical evidence of a continuity of symptomatology to suggest 
such a nexus.  There is no reference at all in service 
medical records to hypertension. In fact, upon separation 
examination in April 1991, the veteran's heart was reportedly 
clinically evaluated as normal and a blood pressure reading 
of 122/74 was reported.  

Moreover, there is no medical evidence of hypertension within 
a year of the veteran's separation from service to establish 
the necessary link to service by means of the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

While an October 1997 medical record it to the effect that 
the hypertension present at that time was longstanding, there 
is no medical opinion suggesting that the veteran's 
hypertension was present either in service or within a year 
of separation therefrom.  There is also no medical opinion 
suggesting that hypertension otherwise is the result of an 
event in service.  Without medical evidence linking 
hypertension to service, the veteran's claim for that 
disorder is not well grounded.  Caluza.  While the veteran 
may believe that his hypertension is related to his military 
service, it has not been shown that he is competent to render 
opinions as to medical causation.  Espiritu.  

B.  Left Knee Disability

At an October 1998 RO hearing, the veteran testified that he 
injured his lift knee during service on the same occasion 
that he injured his left ankle.  He stated that his spouse 
had to snap his knee back into place.

As with the hypertension claim, the claims file does include 
a medical diagnosis of current left knee disability.  In this 
regard, an MRI of the knee in May 1998 revealed a tear in the 
anterior horn of the lateral meniscus.  However, there is no 
medical evidence linking that disorder to service.  Although 
January 1987 service medical records document in detail an 
injury to the left ankle as well as information furnished by 
the veteran at that time that his wife twisted his knee back 
into place, there is no reference to any clinical evidence of 
any resulting left knee disability.  Despite the current 
diagnosis, there is also reference in service medical records 
to a meniscal tear.  The veteran's lower extremities were 
clinically evaluated as normal on discharge examination in 
April 1991.  

Furthermore, the claims file does not otherwise show 
continuing left knee symptoms since service, nor does the 
record include a medical opinion that his current left knee 
disorder was either present in service or was the result of a 
trauma in service.  Without medical evidence linking a 
current disorder to service, the veteran's claim for service 
connection for a left knee disorder is also not well grounded 
under 38 U.S.C.A. § 5107(a).  

C.  Right Elbow and Forearm Disability

During a VA examination in October 1996, an examiner 
diagnosed chronic right elbow pain.  During a subsequent VA 
examination that same month, the veteran provided a history 
of having chipped a bone off his right elbow after falling 
from a truck.  The examiner diagnosed status post chip 
fracture to the right elbow.  It would thus appear that there 
is a current diagnosis of right elbow disability, and the 
Board will assume as such for well-grounded analysis 
purposes. 

However, the claims file does not include medical evidence of 
a nexus to service.  Service medical records, moreover, do 
not document an injury to the right elbow or a bone chip 
involving the right elbow.  During a separation examination 
in April 1991, the veteran articulated complaints of pain in 
both elbows, and an examiner at that time referenced possible 
degenerative joint disease of the right elbows.  However, 
clinical examination of the upper extremities was normal.  
Subsequent records do not document the presence of 
degenerative joint disease of the elbow.  X-ray examination 
by a private examiner in April 1998, revealed no bone chips, 
osteoarthritis or spurs, although the examiner did note 
fibrin and tenderness in the olecranon bursa.

The evidence with regard to this issue shows complaints of 
elbow pain at separation, but normal clinical examination at 
that time and no medical evidence of right elbow symptoms for 
several years after service.  There is also no medical 
opinion linking a continuity of symptoms reported by the 
veteran to a present right elbow disability to meet the 
requirements for well-grounding the claim under Savage.  
Without medical evidence linking a current disorder to 
service, the veteran's claim for service connection for a 
disorder of the right elbow and forearm is not well grounded.  
Caluza. 

II.  Increased Evaluations

This appeal as to the remaining issues arises from an initial 
rating decision which established service connection for the 
disabilities at issue and which assigned initial evaluations 
for those disabilities.  Therefore, it is not the present 
level of disability which is of primary importance.  Instead, 
the entire period in question must be considered to ensure 
that consideration is given to the possibility of staged 
ratings, that is, separate ratings must be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

A.  Residuals of Low Back Injury

Residuals of a low back injury are currently evaluated as 
noncompensable under diagnostic code 5295, pertaining to 
lumbosacral strain.  Lumbosacral strain warrants a 
noncompensable evaluation if it is characterized by slight 
subjective symptoms only and a 10 percent evaluation if it 
results in characteristic pain on motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  In addition limitation of motion of 
the lumbar spine warrants a 10 percent evaluation if slight.  
38 C.F.R. § 4.71a, Diagnostic Code 5292. 

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

During a VA examination of the spine in October 1996, there 
was full range of motion of the spine.  Sensation was intact, 
motor strength was 5/5 bilaterally, and tendon reflexes were 
2+ and symmetric.  The veteran, who had a normal gait, could 
heel and toe walk without difficulty, and there was no 
evidence of paravertebral muscle spasm.  

Examination of the spine did not reveal characteristic pain 
on motion.  Furthermore, examination did not reveal any 
limitation of motion or symptoms that under the holding in 
DeLuca might be characterized as slight limitation of motion.  
The veteran's disability, which is essentially asymptomatic, 
does not warrant a compensable evaluation.  

B.  Ankles

Residuals of multiple right ankle sprains and residuals of a 
left ankle sprain are each evaluated as 10 percent disabling 
under diagnostic code 5271.  Under that diagnostic code, 
limitation of the ankle warrants a 10 percent evaluation if 
moderate, and a 20 percent evaluation if marked.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Normal ankle dorsiflexion is 
from 0 degrees to 20 degrees, and normal ankle plantar 
flexion os from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II. 

A VA examination of the right ankle in October 1996 revealed 
dorsiflexion of five degrees and plantar flexion of 15 
degrees.  Although there was some pain with drawer testing, 
there was no instability, no peroneal tenderness, or 
tenderness or subluxation of the posterior tibial tendon.  
The veteran also had no postural deformities and walked with 
a normal gait.  The examiner reported that the left ankle was 
"essentially normal" with a range of motion similar that of 
the right.  

At an October 1998 hearing, the veteran testified that he 
experienced pain and a tingling in his ankles, especially 
with weather changes. 

Comparing the ranges of motion noted on examination with the 
normal ranges of motion set forth in 38 C.F.R. § 4.71, Plate 
II, it appears that each ankle is limited to about 1/3 of 
normal.  In the Board's view, this limitation would best be 
described as "marked" so as to warrant a 20 percent rating 
for each ankle under Diagnostic Code 5271. 

However, there is no rating higher than 20 percent under Code 
5271, and there is no evidence of ankylosis of either ankle 
to warrant a rating in excess of 20 percent under Code 5270.  


ORDER

Entitlement to service connection for hypertension is not 
warranted.  Entitlement to service connection for left knee 
disability is not warranted.  Entitlement to service 
connection for residuals of an injury to the right elbow and 
right forearm is not warranted.  Entitlement to assignment of 
a compensable evaluation for residuals of low back injury is 
not warranted.  To this extent, the appeal is denied. 

Entitlement to a 20 percent evaluation for service-connected 
residuals of a left ankle sprain is warranted.  Entitlement 
to a 20 percent evaluation for service-connected residuals of 
multiple right ankle sprains is warranted.  To this extent, 
the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


- 3 -


